DETAILED ACTION
This action is responsive to the Applicant’s response filed 02/12/21
As indicated in Applicant’s response, claims 19, 21, 23, 25-26, 30 have been amended, and claims 1-18, 20 cancelled.  Claims 19, 21-33 are pending in the office action.
Claim Objections
Claim 19 is objected to because of the following informalities:  the phrase recited as “a time dependency of a later latent state, in particular ascertained using …” includes a ill English construction in the syntax of ‘in particular ascertained’ (line 10), rendering semantic related to the “time dependency” relatively idiomatic.  Appropriate correction is required.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 28-33 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Steichert et al, USPubN: 2011/0282517 (herein Streichert) in view of Jacobs, USPN: 5,010,473 (herein Jacobs), and Dirksen et al, USPubN: 2004/0173748 (herein Dirksen) further in view of Jacques, USPubN: 2003/0028266 (herein Jacques).
	As per claim 19 and 21, Streichert discloses a method for ascertaining a time characteristic of a measured variable adjustable by an actuator, wherein a time characteristic of a control variable (variables - para 0024; parameter as function ... control unit in real-time - para 0026) is applied to the actuator (see below),

wherein the time characteristic of the measured variable (input variables, offline, online, in operation - para 0024; parameters and variables .. input variables ... control unit to a actuator - para 0025; necessary parameter … in real-time, during operation of the control unit, exponential functions – para 0026-0027; parameters … to be accummulated … starts or stops … at the desired time – para 0033-0034; para 0036-0042) of the actuator is ascertained on the basis of a parameterizable family of functions ( claim 11, pg. 4; large number of ascertained ... functions based on input variables and training values, Bayerian regression - para 0023 - Notel: Bayesian regression using offline setting and Gaussian process to correlate real-time data capture of successive runs with applied functions or evolution thereof – para 0036-0042, exponential functions – para 0017-0018, 0022- yielding results from summation of input variables or commands - training data - per effect of a function - para 0026-0027 - on a control unit whose operation is being modeled in real-time training - para 0021— with execution configuration with time indexing - with respect to time, para 0043- and bearing offline input variables trained exponentially by a weight factor carried out as formulation of exponential functions in succession - paa 0037 - for regulating a target unit - actuator, vehicle, para 0025-0026 - to regressively ensure consistency - para 0030 - among states of the exponential functions; e.g. via formulation, indexing of tasks in linear succession with respect to time – para 0026-0027, 0037-0043 - reads on iteration or regression-based ascertaining family of functions behavior and exponential growth with consistency observations via use of Gaussian process under a Bayerian regression - para 0022, 0025-0026 - learning that iteratively accumulates 
wherein in the parameterizable family of functions, consistency ascertaining (see Notel; ensure consistency - para 0030; para 0033) is performed via a transfer function (output variables ... determined from the available input variables, exponential functions - para 0022, 0025; output variable ... based on input variable which is ascertained ... using a Bayerian regression - claim 11, pg. 4) which implements regression results (para 0026) of on an earlier latent state of the target circuit (state machine ... input data .... Exponential function - para 0017) and an earlier control variable of the target circuit (previously described configuration - para 0044; training values, “before operation”, para 0024) for applicable dependency of the Gaussian process state model (Bayerian regression ... Gaussian processes may be used - para 0022; Gaussian Processes - para 0026)
A) Streichert does not explicitly disclose ascertaining effect of a family of Bayerian regression functions in terms of wherein
in the parameterizable family of functions, a time dependency of a later latent state, in particular ascertained [sic] using a transfer function of the actuator on an earlier latent state of the actuator and an earlier control variable of the actuator is the same as the applicable dependency of the Gaussian process state model.
Earlier state of a target control operation of a vehicle circuit or a emulator is shown in Streichert as configuration data being indexed over time or memory stored set of training inputs or offline time calibration (para 0019; phase in which the control unit is not used for real-time regulation - para 0024) prior to implementing a exponential function (ascertained functions ... deviation of certain input... values measured offline before the control unit is used - para 0023) runs to ascertain, verify on consistency of input variables (para 0030; input variable which is ascertained during operation - claim 11, pg. 4) among outputs from the succession of runs (e.g. functions are performed in succession - para 0037) or to update this input set (para 0032-0033) per the training inputs previously stored in the offline stage.
Thus, the ascertaining purport of functions invoked with Streichert’s Bayerian regression approach and the attached Gaussian process carried out as successive runs are intended to obtain real-time outputs which are to be correlated (for deviation analysis or consistency match) with a state of the corresponding inputs recorded prior to respective runs of the exponential functions effecting control over a target unit or device is recognized.
Transfer function associated with capturing behavior of actuator state on basis of input applied to the function to yield outputs that are then used to check consistency or deviation state of the training set is shown in the model-based control of an infusion actuator per Jacobs. That is, Jacobs discloses successive model-based and particularly parameterized simulation or control signal directed to a function of to a actuator (Fig. 1) is captured as values serving as feedback to the process of obtaining delta among the model inputs according to a similarity model (col. 3 li. 56 to col. 4 line 29) carried out as arbitrarily selected actuator inputs over some delta time and correlating those with the output, including extrapolating actuator output via successive application of inputs applied fundamentally a linear fashion, where the parametric adjusting is coupled with a differential equation forming a transfer function (col. 9 li. 25-41) whose output is subjected to iterative tracking of changes, the tracking based on state variables and values computed via the signal control function which is based on values obtained from a previous interation (col. 10, li. 18-52); hence similarity model carried with iterative adjust of inputs transferred into a function that yield output which serve to iteratively adjust the input traning set to reach similarity between input and output discloses a transfer function of the actuator on an earlier latent state per an earlier control variable of the actuator to determine that the earlier state and variable is same using a dependency state model that extrapolates non-linear behavior is recognized (*).
Extrapolation of image result is shown in Dirksen’s scanning electron microscope (SEM) per application of Fourier transform spectra in reference to signal-to-noise ratio (para 0017-0018) and influence thereof on the target material converted into a image spectra — the spectra being under analysis via use of transfer function (para 0013) to support the resolution scanning — the scanning method using distribution of a Gaussian curve in relevance to SNR to fit the SEM resolution data as well as extrapolation of image data (para 0073) and where test signal or set a control is configured for one or more actuator (para 0100) as part of one SEM experimentation (Fig. 9). Hence, use of Gaussian distribution, extrapolation of resolution data via successive sampling (para 0018) for finetuning target spectra and reducing discrepancies (to refine image resolution thereof) under application of transfer functions, via signal control applied to actuator device to experiment a scanning process via extrapolation of disturbances is recognized.
Therefore, based on the iterative process by which input data is regressively adjusted on basis of output calculated from successive application of transfer function to achieve consistency of input versus output per Streichert’s Bayerian approach, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of Gaussian distribution with the Bayerian regression so that via successive application of transfer function at different time contexts - as per Jacobs approach - a time dependency of a later latent state of actuator, effected via a transfer function applied to the actuator on an earlier latent state and an earlier control variable of the actuator - as per (*) from above - would be determined as consistent or the same (per Streichert’s ascertaining effect) when correlated to data captured as part of the applicable dependency on basis of the Gaussian process state model - as per Dirksen’s use of Gaussian envelop to reduce effect of disturbances or influence of noise; because
application of successive set of training inputs and parameterizing plural transfer functions according therewith for obtaining regression type outputs as feedback into effect of readjusting control signal and inputs into controlling an actuator operation - as per Streichert approach - whose captured state (previous latent state and control signal) prior to a transferred test iteration is being correlated (after each regression run) to the very outputs of executed per said transfer function to progressively consolidate a consistency check between inputs or previous states and outputs or latest states while averting influence of disturbances per the standard deviation analysis of a Gaussian process would not only infuse mathematical method, graphical support into the computation intensive and repetitive identification of difference for readjusting a training set to meet the consistency check purposes using adjusting signal and trained inputs to a actuator or target device whose behavior is being transferred by execution effect of regression model-based ascertaining; but would also negate the influence of unstable disturbances or noise effects which are considered undeterministic factors influencing a well controlled regression configuration and input/output consistency check, standardized or normalized aggregation of data set at the explosion of outputs from successive regression runs; that is,
possible reduction of instabilities and disturbances (via correlation to Gaussian process) having for effect of mitigating complexity incurred with the parameterization of the transfer functions by a regression designer (and associated mathematical methods) geared along the way to achieve consistency between behavioral outcome (i.e. actuator state or yielded behavior) on basis of time-based input applied and corresponding time-based outputs.
B) Nor does Streichert explicitly disclose transfer function and family of functions associated with earlier and later state in terms of:
(i) wherein the parameterizable family of functions is set up, by varying the parameters that parameterize the family of functions, to approximate an a-posteriori probability distribution of at least time characteristics of at least the latent state of the actuator and the transfer function as well as possible, given a time characteristic of the measured variable for an ascertained training data record.
(ii) wherein the dependency of the parameterizable family of functions on an initial latent state of the actuator is given by a factor, which depends on this initial latent state, this factor being given by a parameterizable variation function, in particular by a normal distribution.
Time characteristic established with state latent to a actuator position or activation for a given time of control execution or signalling capture to which is associated a parameter or measurable variable as part of the training set of input underlying the model ascertaining record is shown in part via use of transfer functions in Streichert from which outputs is being regressively analyzed for implementing further adjusted control to a target device (e.g. actuator) and the re-adjusting of input paremeters in implementing function to achieve regression model outcome similarity is also shown in Jacobs, according to a succession of transfer function runs, each re-implemented using a time-specifie (previously captured) actuator state and trained data to yield time-specific actuator states or latest behavior values therefrom (col. 10, li. 18-52); hence dependency of the parameterizable family of functions on an initial latent state of the actuator is given by a factor is recognized, i.e. this factor being given by a parameterizable variation function or instance of a transfer function selected to carry out a desired regression instance in operating a actuator in a time context along the very instances executing the regression model.
The use of a-posteriori distribution per a Gaussian process is shown as a support to the Bayerian regression in Streichert, whereas the a-posteriori distribution per the Gaussian envelope analysis is also shown in Dirksen for filtering out disturbances unheeded for finetuning resolution of a target space.
Jacques discloses transfer function data collected (Fig. 5-6; para 0034) in seeking most appropriate solution for controlling equipment with sustained rejection of undesirable disturbance on basis of signals injected to target circuitry such as actuators (para 0048, 0063) and parameterizable controller models with emphasis of time involved discrete configuration^ara 0031, 0036-0037) in support of iteratively conducting logarithmic or quadratic quality fit cost function (para 0042-0048) for a vibration-controlled robotic system (and equipment fabrication - Fig. 1-3) which includes curve-fitting techniques (para 0028, para 0039) - e.g. quadratic Gaussian synthesis - for fitting frequencies into cross-over approximation that mitigages a cost function, reduce unimportant frequencies; e.g. so that the data as collected per the transfer function as parameterized are considered good and befitting a best region of convergence (para 0044)
Therefore, based on the plurality of transfer functions (para 0041-0043) available to support Streichert’s regression runs validated via Gaussian processes (para 0037; curve fitting methods ... such as Gauss-Newton - para 0039, 0040), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement time characteristic associated with the ascertaining of behavior outcome - per Streichert’s Bayerian regression and Gaussian model approach - so that 1) the actuator behavior ascertaining via use of a family of functions - e.g. transfer function as in Jacques time continuous discrete iteration - is set up to approximate an a-posteriori probability distribution — such as that of a Gaussian envelope as in curve-fitting by Jacques or Dirksen Gaussian envelope — of at least time characteristics such as those in Jacobs’s parameterization from prerecorded inputs or measured variables of at least the latent state of the actuator and an applied transfer function as in Jacques — as well as possible, given a time characteristic of the measured variable -per Jacques or Jacobs - for an ascertained training data record such that 2) dependency of the parameterizable family of functions on an initial latent state of the actuator is given by a factor, which depends on this initial latent state, this factor being given by a parameterizable variation function or transfer function as per Jacques’ time-based parameterization and actuator behavior modeling, in particular by a configuraion of a normal distribution via a Gaussian standard deviation analytics as set forth per Dirksen or Gaussian curve befitting by Jacques elimination of unsignificant frequencies; because
a) behavior of circuitry and non-deterministic effect of noise and unfiltered effect from fluctuating disturbances associated with operating a circuitry with mechanical states like in an actuator operation entails need to approximate the overall state of a executed model output which represent a noise-reduced solution, lower cost with unsignificant disturbance filtered off into a best fit expression of the various state of a target model being iteratively tested via stages of runs and collected state and execution variables (using parameterization of transfer function, each from past input or readjusted set of input); and
b) Bayerian or regresion approach to collect target behavior via implementation time conscious iterative test or control implementation sequences with parameterization of plural transfer
function carrying out reuse of training data in form of previously recorded values or state (expressing actuator behavior under a regression test) would enable a regression designer with possibility to compare by virtue of regression comparison, whether a later state of outcome has not changed with respect to the set of expectations derived from using past data/state to implement a given behavior state of the target circuitry being tested with instance of a transfer function as part of the iterative stages sof the regression validation process; and
c) coupling of Gaussian curve support or statistical deviation similar techniques would enable any solution to the input/output matching as set forth above to be even more enhanced using benefits of mathematical standardization effect on collected data and filtering of noise under a curve fitting envelope, thereby minimizing or suppressing unjustified impact from minor disturbances or random noise, or cost effect caused thereby in order to achieve a best fit representation of execution outcome as best resolution to the data complexity of spectrum under curve processing, with which to implement fabrication a control-type circuitry or conduction of equipment type system being considered via time-characteristic models using this Bayerian regression methodology.
As per claim 28, Streichert discloses (method of claim 19), wherein an optimal control variable is ascertained (refer to claim 19; model variance allows us to ascertain ... regression ... to
ascertain that the model is reliable .. .open/closed loop - para 0033) on the basis of a characteristic of the measured variable (para 0029, 0034; Fig. 3a) ascertained by means of the method of claim 19.
As per claim 29, Streichert discloses (method of claim 28), wherein the actuator (actuator -para 0029) is controlled by means of the optimal control variable (input variable ... speed signals, quantity signals, temperature signals .. variables in test measurements offline, training values functions relevant to the control device are tested, calibrated ...application of the control device -para 0028).
As per claim 30, Streichert discloses method for ascertaining at least one (optimum parameters - para 0020) optimal parameter which characterizes a control strategy (regression, 
Gaussian, predicting, open/closed loop - para 0027) of an actuator control system (para 0055), which is set up to control an actuator (para 0029) with a control variable (refer to claim 29; para 0028; Fig. 1) on the basis of this control strategy (Note2: combination of Bayerian testing, Gaussian process, predicting of relevant variables and control loop pruposes reads on control stategy for a given industrialdevice - para 0028, para 0055; para 0015, 0018),
wherein, when using the control strategy, the time characteristic of a measurement variable that is adjustable by the actuator is ascertained by (refer to claim 19) means of the method of claim 19, and on the basis of the characteristic of the measured variable thus ascertained, the at least one optimal parameter is ascertained (Fig. 2A, Fig. 5, para 0015, 0018 - Note3: recursive input and output correlation and regression analysis thereof per re-integration of past execution data into succesive predictive experimentations using closed/open loop strategy - see Note2 - reads on ascertaining to confirm on optimal set of data input - see para 0020 - or actuator control variable) .
As per claim 31, Streichert discloses prediction system (prediction - para 0021, 0022, 0026) set up to carry out the method according to claim 19 (refer to claim 19).
As per claim 32, Streichert discloses actuator control system which is set up to control (para 0029) an actuator (para 0055) by means of the method of claim 29.
As per claim 33, Streichert does not explicitly disclose (method of claim 32), wherein parameters of the parameterizable families of functions and/or deterministic parameters are adapted such that they approximate an a-posteriori probability distribution of at least time characteristics of at least the latent state of the actuator and the transfer function as well as possible, given a time characteristic of the measured variable for an ascertained training data record.
But adapting, given a time characteristic of the measured variable for an ascertained training data record, parameterizable families of functions so that they approximate an a-posteriori probability distribution (of at least time characteristics of at least the latent state of the actuator) and the transfer function as well as possible falls under the ambit of the subject matter being addressed as obvious per rationale B(i) in claim 19; hence this adapting would have been equally obvious for the same reasons set with rationale B(i).
Claim 22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Steichert et al, USPubN: 2011/0282517 (herein Streichert) in view of Jacobs, USPN: 5,010,473 (herein Jacobs), Dirksen et al, USPubN: 2004/0173748 (herein Dirksen) and Jacques, USPubN: 2003/0028266 
(herein Jacques) further in view of Yeoh et al, USPubN: 2016/0324403 (herein Yeoh) and Grothmann et al, USPubN: 2016/0071006 (herein Grothmann)
As per claim 22, Streichert discloses (method of claim 19), wherein the Gaussian process state model is a sparse Gaussian process state model (para 0037; claim 14 pg. 5)
Streichert does not explicitly disclose a sparse Gaussian process state model in terms of one inducing Gaussian process targets at pre-determinable pseudo input points.
Gaussian process using curve distribution to establish significance of noise or unsignificant disturbances that would have to be suppressed in shown Yeoh’s discrete implementation of time transfer function (par 0107, 0109) to capture actuator behavior (piezoelectric actuator - para 0010-0011) or vibrations thereof (par 0084; Fig. 10), where regressive interpretation of the discrte time state space model and input-output data set (para 0108) utilizes gaussian distribution in accordance with a predictive experiment to exhibit unstable nature of undesirable disturbances such as whitdrandom noise (para 0108, para 0129) that should be rejected (para 0152) to ensure desired convergence of the tracked spectrum (para 0149) and minimizing frequency-dependent cost (para 0153). Hence, pseudo nature of data represented on distribution state space being unfit for use or rejected is recognized in the random noise exposed by a Gaussian capture.
Grothmann also discloses pseudo input variables represented as vector numbers (para 0020) being randomly distributed variables which are likely to be deleted to sustain influence of more significant variables (para 0044) stipulated under a Gaussian distribution, the input variables and influence effect thereof support variables learning and iterative propagation thereof to a vector-implemented neural network system (para 0043, Abstract) in which summation on input sensibility over all obserations within a learning model includes abortion of said pseudo inputs considered to have the greatest sensitivity values (claim 14 pg. 6); hence gaussian process to exhibit significance of pseudo points for consideration as inputs into a learning spectrum space geared for filtering, retaining or rejecting input variables for a vector-based implementation is recognized.
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of curve distribution process or sparse Gaussian process in Streichert so that approximation of acceptable data or rejection of disturbance using this Gaussian evaluation would employ this state model via effect of inducing Gaussian process targets at pre-determinable pseudo input points, based on which to derive significance among the spectrum for data retention, using rejection and retention approach of time-based space analytic by Yeoh or pseudo-input sensibilty summation by Grothmann as set forth above; because the purpose of using a Gaussian process and curve fitting and spectrum approximation thereby entails exhibiting of pseudo information underlying undesirable influence of noise (pseudo, random points) and unstable frequency patterns and inducing the Gauss process to support said input spectrum filtering and high-frequency disturbance rejection according to a developer criteria to reach a best fit resolution for implementing a effective spectrum would befit the very purpose of the Bayerian regression process by Streichert in which set for data or parametizable functions are iteratively re-adapted for repetitive functional runs to suit a development spectrum or endeavor wherein potential large scope of training data or reusable state represent a need for spectrum space to be reduced, or optimized via proper filtering of unsignificant or pseudo representation.
Claim 23-24 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Steichert et al, USPubN: 2011/0282517 (herein Streichert) in view of Jacobs, USPN: 5,010,473 (herein Jacobs) and Dirksen et al, USPubN: 2004/0173748 (herein Dirksen) and Jacques, USPubN: 2003/0028266 (herein Jacques) further in view of Yeoh et al, USPubN: 2016/0324403 (herein Yeoh) and Grothmann et al, USPubN: 2016/0071006 (herein Grothmann) and further of Lang et al, USPubN: 2018/0106734 (herein Lang)
As per claims 23-24, Streichert does not explicitly disclose (method of claim 22), wherein the dependency of the parameterizable family of functions on Gaussian process targets is given by a second factor, where in this second factor is a second parameterizable variation function, which has the respective Gaussian process target as an argument, wherein the second parameterizable variation function is given by a normal distribution function.
First function and second function effected via successive parametization in the act of adjusting prerecorded input data or trained parameters per the regression approah in Streichert entails application of one or more parameterizable functions, each to be collected output configured for processing using Gaussian distribution analysis thereof; hence first and second variation function being assigned to a given curve distribution is recognized.
The implementation of parameterizable function where arguments defined therewith include parametric setting or variable defined for a Gaussian distribution is shown in Lang parameterization along with mathematical calibration method for examining scanned data regions or raw data set scattered under under a radiation model (see Abstract; Fig 2; para 0017, 0019, 0023, 0028) using correction function to match intensity of pixel in relationg to coordinates of the incoming light (para 0031), the correction function specified with an argument combining product of a first scattering parameter with a convolution factor of a Gaussian function normalized for the measured intensity (para 0031, function argument para 0033-0034, 0036-0037)
Hence, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement to coupling of regression runs and parameterizable functions in Streichert’s Bayerian approach so that a family of usable functions is provided as parameterizable variants (first or second factor or first/second variation function) defined with output linked to a respective Gaussian process targets via instance of specilization thereof with a second factor, the latter being a second parameterizable variation function, which has the respective Gaussian process target as an argument -as shown in Lang - wherein the second parameterizable variation function is given by a normal distribution function as illustrated by Lang specifying a argument including a convolution factor pertinent a Gaussian distribution normalized for a given target; because
programmatically specifying a function by defining a Gaussian variable as argument to the function as per the coupling of regression outcome with gaussian process in Streichert would link effect of the observed outcome or values of the executed parameterization instances dynamic with an element of a gaussian runtime embodiment identifiable as variable defined with the function, thereby facilitating the dynamic approximation of execution dataset, filtering of inconsistencies, and standardization of its spectrum scale in direct referencing to the curve fitting effect of the Gaussian process attached at runtime (per effect of the above argument setting) with a given execution of one or more familty of parameterizable functions. 
Claim 25-27 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Steichert et al, USPubN: 2011/0282517 (herein Streichert) in view of Jacobs, USPN: 5,010,473 (herein Jacobs), Dirksen et al, USPubN: 2004/0173748 (herein Dirksen) and Jacques, USPubN: 2003/0028266 
(herein Jacques) further in view of Yeoh et al, USPubN: 2016/0324403 (herein Yeoh) and Grothmann et al, USPubN: 2016/0071006 (herein Grothmann) and further of Lang et al, USPubN: 2018/0106734 (herein Lang) and MacArthur et al, USPubN: 2012/0053704 (herein McArthur)
As per claim 25, Streichert does not explicitly disclose ( method of claim 24), wherein a predicted time trend of the latent state of the actuator is ascertained by recursively ascertaining a sample of the predicted time trend of the latent state at a later point in time from the parameterizable variation function of the predicted latent state at the later point in time given the predicted latent state at an earlier point in time, the time characteristic of the measured variable of the actuator being chosen on the basis of the predicted time trend of the latent state.
Streichert discloses Bayerian regression added with model prediction (para 0030-0032) via use of Gaussian processes with relevant paramters setting of closed/open loop (para 0027) with parametric flexibility and parallelization of the evaluation algorithm (para 0036-0038) in reinvolving input variables recursively and selective adaptation thereof from a pre-recorded offline values constituting pool of training inputs (para 0028); hence predicting of outputs in terms of Streichert’s process of ascertaining (ensure consistency - para 0030; ascertaining functions - para 0023) of regression runs by recursively ascertaining a sample of the predicted time trend of the latent state of an actuator operation at a later point in time (with respect to prestored offline training inputs) from the parameterizable variation function of the predicted latent state at the later point in time given the predicted latent state at an earlier point in time (offline input values) is recognized.
Use of recursive adaptation of functions that perform regressive consistency between input and output is shown in Jacobs (Fig. 1) where time trend of the latent state of an actuator operation at a later point in time (with respect to prestored offline training inputs) from the parameterizable 
variation function of the latent state at the later point in time given the prerecorded latent state at an earlier point in time (col. 10, li. 18-52; col. 3 li. 56 to col. 4 li. 29)
Accordingly, the time characteristic of the measured variable of the actuator being chosen on the basis of the predicted time trend of the latent state per the combined effect of Streichert’s prediction and time characteristic as in Jacobs for implementing a ascertaining function carrying out target device/actuator behavior per a current latent state using time point and (actuator) latent state of a earlier ascertaining operation is recognized (**).
Similar to using closed/open loop identification of training models as in Streichert’s Bayerian approach, closed loop model implementation is shown in McArthur with consistency considerations (para 0035) and prediction approach in control processes (sensors, actuator, controller, servers - para 0042) where initializing a model is based on prior knowledge (known models from data sets - para 0070) of previous model performance (para 0170) via effect of collecting test data for executing transfer functions, (para 0064; transform input/output data - Fig. 19) and accordingly seeking, forming a best model structure (para 0054) with lowest prediction error, using filtered effect of a Gauss curve distribution that reduce noise fluctuation above a general standard envelope (noise distribution is Gaussian, minimum variance - para 0120; Fig. 13) and allow data output feedback to support correlating with prediction error (para 0063); hence band pass filter evaluation in which past data and current data from executing past prediction model and current prediction model via transform function and perdiction metric (para 0149) to combine sensitivity envelope and lowest prediction error using Gaussian filtering and noise rectifying for seeking the best quality model is recognized.
Therefore, as regression testing stems from recursively train prerecorded inputs and obtain relevant outcomes (from later execution/experiments) to correlatively or proactively learn - as per Streichert’s prediction approach - on the past executed outcomess to progressively achieve a designer solution that achieves the least amount of faults where all inconsistencies have been
resolved via eliminating of unusable regression data (Streichert: para 0007) and avoiding unnecessary, excessive load (Streichert: para 0011), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement closed loop iterative seeking of execution model per Streichert’s Bayerian approach and time characteristic implementation effect a time-based regression instance with effect of minimizing error or loss via a predicted time trend implementation over a target device (actuator), the prediction implementation to a latent state of the actuator being ascertained in terms of recursively ascertaining a sample of the predicted time trend of the latent state at a later point in time - as per Jacobs using a previous input set or per McActhur using a previous model data - from the parameterizable variation function of the predicted latent state at the later point in time - as set forth in (**) - given the predicted latent state at an earlier point in time - as per Jacobs and McArthur -, the time characteristic of the measured variable of the actuator being chosen on the basis of the predicted time trend of the latent state - as set forth in (**) and execution of input/output model candidates per McArthur evaluation of low/high pass filter model via prediction metrics - because
regression analysis for iteratively seek a best fit representation of experimentation outcomes achieving consistency between data collected from respective input/output translation using a proactive approximation or reevaluation of experiments - an endeavor that proves cost and programming intensive - and correlating further outcomes from previous learning or recorded state which are recursively employed or modified into transfer function as set forth above from executed models to mitigate inconsistencies, influence of noise or undesirable fluctuations outside of a normalized curve would enable the regression testing and test coverage implementation with early recognition of data set or parameter configration that can be removed from or re-adaptable further regression coverage, as each latent state data obtained from subsequent experiment approximation (on a actuator control) not only helps improve the likelihood about achieving consistency betwwen past applied state and later applied state; but optimize use of regression resources as prediction on error or cost would be timely reduced at a given stage of the experimental flow on basis of a filtering effect using curve-fitting as undesirable fluctuations of behavior or impact caused by unsignificant deviations on the observed state space under the standardization envelope of a curve would be successively eliminated from further approximation steps of Streichert’s Bayerian process of ascertainining consistency on target behavior thereby achieving a best data set or proven parametric set deemed proper and cost efficient for supporting a hardware design, programming a manufacturing development or control implementation over a wide range of industrial applications.
As per claim 26, Streichert discloses (method of claim 25), wherein an initial latent state of the predicted time trend (refer to claim 25) of the latent state is predetermined, in particular given randomly (Bayerian regression ... storing training data ... parameterize the space ... random functions - para 0021).
As per claim 27, Streichert discloses (method of claim 25), wherein an initial latent state from the parameterizable variation function is ascertained by a distribution function (e.g. Gauss process -para 0025) of the initial state given the ascertained training data record (para 0021), the characterizing parameters of which can be trained by back propagation (regression - para 0020-0022; output variable from which an open/closed loop ... Bayerian regression - para 0034)
state given the ascertained training data record, the characterizing parameters of which can be trained by back propagation.
Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Streichert (para 0023) training of variables via random functions does not disclose “time characteristics’ of a “measured variable’ of an actuator, being dependent from ‘family of functions’ (Applicant's Remarks pg. 9, top).
	The language construed as parameterized family of functions being significant to evaluating characteristics of a actuator state during runtime in terms of time-based measurement or evolving input/output variables observed over time via numerical representation by a Gaussian method (Bayesian regression) distribution in Steichert ‘s control and regulation circuit – see para 0016-0022, 0026 -  can be construed in part as time characteristics of the regression model variables or input, and time evolving computational data obtained – see exponential function, para 0017; with respect to time, linear access … same applies for … execution of multiple formulas, para 0043 -  have been evaluated for time correlation between distributed points conveyed repeatedly or distributed by this numerical method, in which model inputs are trained variable sets expressing state of an actuator operations (para 0025) under control and study using a Bayerian regressive type training (see Steichert: training data, input variables, output variable, exponential functions … signal output … to an actuator, Gaussion processes – para 0025-0026; Fig. 1) in which trained inputs and output variables associated with computing steps by a control logic circuit (over an actuator target) involved in the regulation of signals per this Machine Learning are expressed as input, output being correlationally observed according to time(e.g. with respect to time), states (para 0038) or iterations (para 0034, 0037, 0042-0043) expressed with the regressive model, wherein exponential computations regressively and numerically observed entails a family thereof particularly passed as recommended formulas ( expressing famility of computations and parametric relationship – see para 0026-0027) to govern operations of said logic circuit (see Steichert: para 0027, 0030, 0034). Hence, the real-time characteristic or time-based correlation between parameters in and out of a regression model purported for analyzing variables of a control logic studied in real-time via iterative measurement, the trained information thereof converted numerically as exponential computation or mathematical formulas (recommended) for transfer to the control logic operting over real-time state of an actuator is disclosed.
	Therefore it is deemed that the language raised as time characteristics of the measured variable of the actuator, depending on a parameterizable family of functions is reasonably matched with Steichert.
(B)	Applicants have submitted that Steichert fails to disclose a time dependency of a later state ascertained using a transfer function of actuator earlier state and actuator control variable is the same as dependency of the Gaussian process state model (Applicant's Remarks pg. 9 bottom).  The allegation provides no factual demonstration to convince (one skill in the art) that prosecution on merits of the above feature (as rendered) by the Office action (per use of a combination of prior art) has not been effectually presented or prima facie wise carried out.  Therefore, the allegation is deemed largely groundless.
( C)	Applicants have submitted the lack of linkage between Jacobs and Steichert, in that Jacobs mention of transfer function cannot establish “parameterizable  family of functions” which includes a transfer function (Applicant's Remarks middle pg. 10).  The prongs of the 103 rationale using Jacobs in relation to rendering obvious the feature of time dependency of a later state ascertained using a transfer function of actuator earlier state and actuator control variable is the same as dependency of the Gaussian process state model does not solely stop at using transfer function in Jacobs as a single prong to raise obviousness of this feature.  The above remark appears largely as a piece meal and displaced observation when referred back to the actual state of detailed prongs of the 103 rationale, that combines teachings on Dirksen, Steichert with Jacobs on basis of some a common. analogous endeavor.
( D )	Applicants have submitted that Steichert does not disclose ascertaining of ‘time characteristic of a measured variable’ per state model of the behavior of the actuator, the model as Gaussian process state modeling (Applicant's Remarks, bottom pg. 10).  This allegation made against Steichert has been addressed with section A from above.
( E)	Applicants have submitted that Steichert does not disclose “dependency of time characteristics of the measured variable per parameterizing on family of functions” nor about ‘time dependency’ ascertained via a ‘transfer function’ of actuator earlier state and actuator control variable is the same as dependency of the Gaussian process state model (Applicant's Remarks pg. 11, top).  The above feature has been addressed detailed prongs of a obviousness rationale and mere assertion that Steichert alone fails to anticipate the feature amounts to a clear ommission or lack of prima facie case of rebut.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
( F )	Applicants have submitted that neither Jacobs nor Dirksen alone or in combination teaches or suggeset the added feature of  “wherein parametizable family of functions is set up by varying the parameters … family of functions to approximate a … probability distribution (time characteristics of latent state of the actuator) and the transfer function as well as possible” (Applicant's Remarks pg. 12) now in claim 19.  But accompanying the above allegation, no presentation of facts (emphasis here) specifically directed as traversing the rationale combining 2,3 references by the Office Action effecting a corresponding 103 rejection (i.e. to render the above feature obvious)  has been identified.  The allegation is deemed largely inconclusive.
	In all, the claims stand rejected as set forth in the Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 4, 2021